Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Border et al., US 2013/0278631 A1, hereinafter Border.
Claim 1. 
Border teaches a method, comprising identifying an interactable object (see [0683] the virtual keyboard is considered as the interactable object); identifying a physical movement of a user corresponding to the interactable object (see [0689] discloses movement of the user’s finger across the virtual keyboard i.e. identified the physical movement of the user); determining a coordinate location for a data associated with the interactable object based upon the physical movement of the user (see [0624] discloses using the virtual keyboard by interacting with a device); and placing the data associated with the interactable object at the coordinate location corresponding to the physical movement of the user (see [0624], [0630], [0634] disclose the device which coordinates with a virtual keyboard to provide input to the glasses. For example, the virtual keyboard may be presented in the glasses, but instead of . 

Claim 2. 
The method of claim 1, wherein a user input device is employed to detect the physical movement of the user. See [0630] discloses a control component may provide a surface-sensing component in the control device for detecting motion across a surface may also be provided.

Claim 3. 
The method of claim 2, wherein the user input device is a haptics controller. See [0625] discloses the eyepiece may include a haptic communication interface that utilizes magnetic fields to transmit and/or receive a command, telemetry, information, and the like, between the eyepiece and an external device or directly to/from the user.

Claim 4. 
The method of claim 3, wherein the haptics controller corresponds to a totem device having at least six degrees of freedom. See [0800] discloses an eyepiece virtual mouse may allow the user to translate motions of the hand, wrist, and/or fingers into motions of the cursor on the eyepiece display, where "motions" may include slow movements, rapid motions, jerky motions, position, change in position, and the like, and may allow users to work in three dimensions, without the need for a physical surface, and including some or all of the six degrees of freedom.

Claim 5. 
The method of claim 3, wherein the physical movement of the user is translated into event objects at a processing system associated with the haptics controller (see [0623] the eyepiece may include a tactile interface as in FIG. 14, such as to enable haptic control of the eyepiece, such as with a swipe, tap, touch, press, click, roll of a rollerball, and the like. For instance, the tactile interface 1402 may be mounted on the frame of the eyepiece 1400, such as on an arm, both arms, the nosepiece, the top of the frame, the bottom of the frame, and the like), where the event objects correlate to data indicating movement or positioning of the haptics controller (see [0623]). 

Claim 6. 
The method of claim 3, wherein the coordinate location for the interactable object is determined by identifying a location at which a trigger is released for the haptics controller after the physical movement of the user. See [1273] disclose in view of fig. 121 step 121030, distances to objects of interest are determined using the distance measuring device 109140. Disparities correlating correlate distances of the objects of interest are determined in step 121040. In step 121050, labels or other information are determined for the objects of interest. In step 121060, the 3D labels or other 3D information are displayed for the objects of interest.

Claim 7. 
The method of claim 2, wherein the user input device is a camera to detect a user gesture. See [0461].

Claim 8. 
The method of claim 1, further comprising identifying the interactable object by receiving data corresponding to at least a portion of the user's body interacting with a link. (see [0457] discloses the DSP may also include a communication interface to provide a data communication coupling to a network link that can be connected to, for example, a local area network (LAN), or to another communications network such as the Internet. Wireless links may also be implemented. In any such implementation, an appropriate communication interface can send and receive electrical, electromagnetic or optical signals that carry digital data streams representing various types of information (such as the video information) to the optical display.

Claim 9. 
The method of claim 8, further comprising generating a preview of the link by accessing content for a Uniform Resource Locator (URL) associated with the link. See [1283].

Claim 10. 
The method of claim 9, wherein the physical movement of the user corresponds to a movement of the preview such that a visual display of the preview moves during the user interaction according to the physical movement. See [0502] FIG. 6 depicts the eyepiece 600 with a see-through or translucent lens 602. A projected image 618 can be seen on the lens 602. In this embodiment, the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest 

Claim 11. 
The method of claim 1, wherein the interactable object is both opened and placed with a single user interaction of a computing device. See [0664] discloses a system may comprise an interactive head-mounted eyepiece worn by the user, wherein the eyepiece includes an optical assembly through which the user views a surrounding environment and displayed content, an integrated image source adapted to introduce the displayed content to the optical assembly, and a camera disposed in the optical assembly along an optical axis such that the camera may view at least a portion of an eye of the user.

Claim 12. 
The method of claim 1, wherein an orientation for the interactable object is determined by: determining a surface normal of the coordinate location (see [0012] discloses to provide a uniform image over the display field of view, the reflection characteristics of the partially reflecting surfaces 12408 must be precisely controlled. The reflectivity of the partially reflective surfaces 12408 must be lowest for surfaces that are closest to the image source and highest for surfaces that are farthest from the image source); determining the orientation of the data associated with the interactable object (see [0543] discloses the data structure may be one or more vector quantities. For example, the direction of the vector may define the orientation of the movement, and the length of the vector may define the rate of the movement. Using the processed sensor output, the display of content is adjusted accordingly); and aligning the surface normal of the coordinate location with the orientation of the data associated with the interactable object. See [1123] the eyepiece may provide user guidance and or interaction on a military transport plane when going into battle. The user may receive audio and visual information about the mission as the user boards the plane. Check lists may be presented to the user for ensuring he has the appropriate materials and equipment of the mission. Further, instructions for securing equipment and proper use of safety harnesses may be presented along with information about the aircraft such as emergency exits, location of oxygen tanks, and safety devices.

Claim 13. 
The method of claim 1, wherein the interactable object comprises a wall hanging. See [0799] discloses the recognized feature may be at least one of a calendar, a wall, a window, a board, a mirror, a treadmill, a weight machine, a bicycle, a stationary bicycle, an elliptical 

Claim 14 is rejected with similar reasons as set forth in claim 1, and Boarder discloses at [0028] the eyepiece may include an internal software application running on an integrated multimedia computing facility that has been adapted for 3D augmented reality (AR) content display and interaction with the eyepiece. Also see fig. 24. 

Claim 15. 
The system of claim 14, wherein the programmable code also includes instructions for identifying the interactable object by receiving data corresponding to at least a portion of the user's body interacting with a link. See figs. 6-7, 18-19.

Claim 16. 
The system of claim 15 wherein the programmable code also includes instructions for generating a preview of the link by accessing content for a Uniform Resource Locator (URL) associated with the link. See [1283].

Claim 17. 
The system of claim 16, wherein the physical movement of the user corresponds to a movement of the preview such that a visual display of the preview moves during the user interaction according to the physical movement. See [0502] FIG. 6 depicts the eyepiece 600 with a see-through or translucent lens 602. A projected image 618 can be seen on the lens 602. In 

Claim 18 is rejected with similar reasons as set forth in claim 1, and Boarder discloses at [0028] the eyepiece may include an internal software application running on an integrated multimedia computing facility that has been adapted for 3D augmented reality (AR) content display and interaction with the eyepiece. Also see fig. 24. 

Claim 19. 
The computer program product of claim 18, the method further comprising: identifying the interactable object by receiving data corresponding to at least a portion of the user's body interacting with a link; and generating a preview of the link by accessing content for a Uniform Resource Locator (URL) associated with the link. See figs. 6-7, 18-19.

Claim 20. 
The computer program product of claim 19, wherein the physical movement of the user corresponds to a movement of the preview such that a visual display of the preview moves during the user interaction according to the physical movement. See [0502] FIG. 6 depicts the eyepiece 600 with a see-through or translucent lens 602. A projected image 618 can be seen on the lens 602. In this embodiment, the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI. In one embodiment, the output of the camera or optical transmitter may be sent to the eyepiece controller or memory for storage, for transmission to a remote location, or for viewing by the person wearing the eyepiece or glasses. For example, the video output may be streamed to the virtual screen seen by the user. The video output may thus be used to help determine the user's location, or may be sent remotely to others to assist in helping to locate the location of the wearer, or for any other purpose. Other detection technologies, such as GPS, RFID, manual input, and the like, may be used to determine a wearer's location. Using location or identification data, a database may be accessed by the eyepiece for information that may be overlaid, projected 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613